United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 10, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 03-50183
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS CARLOS VAZQUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        (EP-02-CR-1303-11)
                       --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Luis Carlos Vazquez (Vazquez) appeals his

conviction for possession with intent to distribute 1,000 kilograms

or more of marijuana in violation of 21 U.S.C. § 841(a)(1).           He

argues that he did not knowingly, intelligently, and voluntarily

waive his Sixth Amendment right to conflict-free counsel.             He

contends that the district court erred in failing to conduct an

adequate hearing under FED. R. CRIM. P. 44(c) to determine whether


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
any conflict of interest might exist or arise because of his

counsel’s joint representation of Vasquez and his co-defendant

brother.       He argues further that the district court erred in

failing to conduct a second hearing pursuant to FED. R. CRIM. P.

44(c)   when    a   conflict   became   apparent   during   the   sentencing

hearing.

     Vazquez has failed to demonstrate an actual conflict of

interest in his counsel’s joint representation.         See United States

v. Rico, 51 F.3d 495, 509 (5th Cir. 1995).         Therefore, the district

court did not err in allowing the same counsel to represent both

Vazquez and his brother; neither did it err in not conducting a

second hearing pursuant to FED. R. CRIM. P. 44(c). See United States

v. Newell, 315 F.3d 510, 520 (5th Cir. 2002); United States v.

Lyons, 703 F.2d 815, 820 (5th Cir. 1983).

AFFIRMED.




                                        2